                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 TIMOTHY M. DAWSON,                           )
                                              )
               Plaintiff,                     )
                                              )
 v.                                           )      No.:   1:18-CV-42-TAV-CHS
                                              )
 NURSE KAY STANSBERRY, and                    )
 BENNI RICHINSON,                             )
                                              )
               Defendants.                    )


                                  JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed contemporaneously with

 this order, Defendants’ motion for summary judgment [Doc. 34] is GRANTED, and this

 pro se prisoner’s civil rights action, filed under 42 U.S.C. § 1983, is DISMISSED WITH

 PREJUDICE. All other pending motions are DENIED as moot. Because the Court

 CERTIFIED in the memorandum opinion that any appeal from this order would not be

 taken in good faith, should Plaintiff file a notice of appeal, he is DENIED leave to appeal

 in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.

        IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE


  ENTERED AS A JUDGMENT

       s/ John L. Medearis
       CLERK OF COURT


Case 1:18-cv-00042-TAV-CHS Document 47 Filed 11/10/20 Page 1 of 1 PageID #: 245
